DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 12/22/2021. Claims 1-10 are pending in the case. Claims 1 and 6 are independent claims.

Response to Arguments
Applicant's amendments to claims 1 and 6, and arguments regarding 35 U.S.C. § 112 rejections of claims 1-6 only address a portion of the 35 U.S.C. § 112 rejections. Accordingly, only a portion of the rejections are withdrawn, while the unaddressed remainder are maintained.
Applicant's prior art arguments have been fully considered but are not persuasive. Applicant argues that the claims do not recite a mental process because the limitations therein cannot be practically performed in the human mind. (Reply at page 9 et seq.). Specifically the Applicant argues that the claimed subject matter involves processing very large sets of data according to highly complex relationships, such that the claimed subject matter cannot be performed in the human mind. However, the claims do not recite the purported processing of very large sets of data or the purported highly complex relationship processes. Rather the claims recite a very high level, abstract idea. Accordingly, this prong of argumentation is not persuasive. Applicant further argues that the claimed invention integrates the mental process into a practical application. However, the applicant merely recites the independent claim language and then asserts the conclusory statement that the claim integrates the mental process into a practical application. There does not appear to be any meaningful discussion as to what exactly the practical application is, what portions of the claim integrate the claim into a practical application, or how those limitation integrate the claim into a practical application. Accordingly, this prong of argumentation is not persuasive. Therefore, Examiner respectfully maintains the 35 U.S.C. § 101  rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the computer system" on lines 8, 23, 32, and 38. While the claim recites “a first computer system” and “a second computer system,” there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the received data" in the parsing step. While the parsing step has two receiving step preceding it, it is unclear which of the data from the two receiving steps, or both, “the received data” refers to. Moreover there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the model." There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 inherit the deficiencies of claim 1.
Claim 6 recites the limitation "the received data" in the parsing step. While the parsing step has two receiving step preceding it, it is unclear which of the data from the two receiving steps, or both, “the received data” refers to. Moreover there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the model." There is insufficient antecedent basis for this
Claims 6-10 inherit the deficiencies of claim 6.

Claim Rejections - 35 USC § 101
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a system for multi-model generative simulation modeling of complex adaptive systems, comprising:... parse the received data using pattern recognition; parameterize the parsed data into objects for model building; and create and run a first model for analysis of the plurality of perils from the objects for model building to generate a first set of synthetically generated data; create and run a second model for analysis of the plurality of perils by altering parameters of the first model to simulate random or unknown events occurring to generate a second set of synthetically generated data; create and run a third model for analysis of the plurality of perils from the first model, the third model having isolated groups of the objects for model building, to generate a third set of synthetically generated data;… analyzing the relationships of the second and third sets of synthetically generated data against the first set of synthetically generated data;… comparatively analyze the fourth data set against the fifth data set to determine an optimal model to use for predictive simulation of the plurality of perils; and… instantiate a plurality of data processing pipelines on the distributed computing network according to the data processing workflow of the distributed computational graph, each data processing pipeline representing a physical or virtual implementation of the nodes and edges of the distributed computational graph, wherein two or more of the data processing pipelines are on different computer systems of the plurality of second computer systems; perform an initial execution of each of the first, second, and third models using the instantiated plurality of data processing pipelines on the distributed computing network using a set of initial parameters to obtain a model result for each of the first, second, and third models, each model result; perform parametric evaluation of the first model by iterating it over a range of values for one parameter of the set of initial parameters of the first model to determine the model's sensitivity to changes in the one parameter using the instantiated plurality of data processing pipelines on the plurality of second computer systems; determine an epistemic uncertainty value of the first model by comparing the model result of the first model with the model results of the second and third models; change the one parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the one parameter; and repeat the parametric evaluation, comparison, and model changes until the determined epistemic uncertainty value for the first model falls below a pre-determined threshold.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a first computer system comprising a memory, a processor, and a non-volatile data storage device; a distributed computing network comprising a plurality of second computer systems, each comprising a second memory and a second processor; a generative simulation platform comprising a first plurality of programming instructions which, when operating on the computer system, causes the computer system to perform the method steps; a multidimensional time series datastore comprising a second plurality of programming instructions which, when operating on the computer system, cause the computer system to perform the method steps; a directed computational graph comprising a third plurality of programming instructions which, when operating on the computer system, causes the computer system to perform the method steps; and a distributed epistemic uncertainty reduction engine comprising a fourth plurality of programming instructions stored in the memory which, when operating on the processor, causes the computer system to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive some combination of object, environment, or simulation data from a resource over a network; receive a plurality of perils for analysis; create a fourth data set by retrieving from memory previously gathered and analyzed data based at least in part on the plurality of perils; create a fifth data set by: retrieving from memory the first, second, and third sets of synthetically generated data based at least on the plurality of perils; retrieve the fourth and fifth data sets from the non-volatile data storage device; receive a data processing workflow in the form of a distributed computational graph comprising nodes representing data transformations and edges representing messages passed between the nodes; and retrieve the first, second, and third models for evaluation according to the data processing workflow of the directed computational graph.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): ): a first computer system comprising a memory, a processor, and a non-volatile data storage device; a distributed computing network comprising a plurality of second computer systems, each comprising a second memory and a second processor; a generative simulation platform comprising a first plurality of programming instructions which, when operating on the computer system, causes the computer system to perform the method steps; a multidimensional time series datastore comprising a second plurality of programming instructions which, when operating on the computer system, cause the computer system to perform the method steps; a directed computational graph comprising a third plurality of programming instructions which, when operating on the computer system, causes the computer system to perform the method steps; and a distributed epistemic uncertainty reduction engine comprising a fourth plurality of programming instructions stored in the memory which, when operating on the processor, causes the computer system to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive some combination of object, environment, or simulation data from a resource over a network; receive a plurality of perils for analysis; create a fourth data set by retrieving from memory previously gathered and analyzed data based at least in part on the plurality of perils; create a fifth data set by: retrieving from memory the first, second, and third sets of synthetically generated data based at least on the plurality of perils; retrieve the fourth and fifth data sets from the non-volatile data storage device; receive a data processing workflow in the form of a distributed computational graph comprising nodes representing data transformations and edges representing messages passed between the nodes; and retrieve the first, second, and third models for evaluation according to the data processing workflow of the directed computational graph. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” and “storing and retrieving information in memory” are well‐understood, routine, conventional function when they are claimed in a merely generic manner (as they are in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform is used to simulate pathogen behavior and pathogen control methods.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform is used to simulate pathogen behavior and pathogen control methods.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: tasks, equations, and object groups may be decomposed into smaller tasks, equations, and groups for management.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform simulates an engineering task including a network engineering simulation.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform simulates an engineering task including a network engineering simulation.

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform simulates complex events for purposes of pricing insurance and risk transfer.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform simulates complex events for purposes of pricing insurance and risk transfer.

Independent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for multi-model generative simulation modeling of complex adaptive systems, comprising the steps of:… parsing the received data according to the plurality of perils using pattern recognition, using the generative simulation platform; parameterizing the parsed data into objects for model building, using the generative simulation platform; creating and running a first model for analysis of the plurality of perils from the objects for model building to generate a first set of synthetically generated data; creating and running a second model for analysis of the plurality of perils by altering parameters of the first model to simulate random or unknown events occurring to generate a second set of synthetically generated data, using a generative simulation platform; creating and running a third model for analysis of the plurality of perils from the first model, the third model having isolated groups of the objects for model building, to generate a third set of synthetically generated data;… analyzing the relationships of the second and third sets of synthetically generated data against the first set of synthetically generated data;… comparatively analyzing the fourth data set against the fifth data set to determine an optimal model to use for predictive simulation of the plurality of perils, using the directed computational graph;… instantiating a plurality of data processing pipelines on a distributed network comprising a plurality of second computing devices according to the data processing workflow of the distributed computational graph, each data processing pipeline representing a physical or virtual implementation of the nodes and edges of the distributed computational graph, wherein two or more of the data processing pipelines are on different computing devices of the plurality of second computing devices; performing an initial execution of each of the first, second, and third models using the instantiated plurality of data processing pipelines on the distributed computing network using a set of initial parameters to obtain a model result for each of the first, second, and third models, each model result; performing parametric evaluation of the first model by iterating it over a range of values for one parameter of the set of initial parameters of the model to determine the model's sensitivity to changes in that parameter using the instantiated plurality of data processing pipelines on the distributed computing network; determining an epistemic uncertainty value the first model by comparing the model result of the first model with the model results of the second and third models; changing the parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the parameter; and repeating the parametric evaluation, comparison, and model changes until the determined epistemic uncertainty value for the first model falls below a pre-determined threshold.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using a distributed epistemic uncertainty reduction engine operating on the computer system to reduce uncertainty of the first model by performing the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving data comprising some combination of object, environment, or simulation data from a resource over a network, using a generative simulation platform operating on a first computer system comprising a memory, a processor, and a non-volatile data storage device; receiving a plurality of perils for analysis; creating a fourth data set by retrieving from memory previously gathered and analyzed data based at least in part on the plurality of perils, using a multidimensional time series datastore; creating a fifth data set by: retrieving from memory the first, second, and third sets of synthetically generated data based at least on the plurality of perils, using a multidimensional time series datastore; retrieving the fourth and fifth data sets from the non-volatile data storage device, using a directed computational graph operating on the first computer system; receiving a data processing workflow in the form of a distributed computational graph comprising nodes representing data transformations and edges representing messages passed between the nodes; and retrieving the first, second, and third models for evaluation according to the data processing workflow of the directed computational graph.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using a distributed epistemic uncertainty reduction engine operating on the computer system to reduce uncertainty of the first model by performing the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving some combination of object, environment, or simulation data from a resource over a network, using a generative simulation platform operating on a computing device comprising a memory, a processor, and a non-volatile data storage device; receiving a plurality of perils for analysis; creating a fourth data set by retrieving from memory previously gathered and analyzed data based at least in part on the plurality of perils, using a multidimensional time series datastore; creating a fifth data set by: retrieving from memory the first, second, and third sets of synthetically generated data based at least on the plurality of perils, using a multidimensional time series datastore; retrieving the fourth and fifth data sets from the non-volatile data storage device, using a directed computational graph operating on the computing device; receiving a data processing workflow in the form of a distributed computational graph comprising nodes representing data transformations and edges representing messages passed between the nodes; and retrieving the first, second, and third models for evaluation according to the data processing workflow of the directed computational graph. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” and “storing and retrieving information in memory” are well‐understood, routine, conventional function when they are claimed in a merely generic manner (as they are in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform is used to simulate pathogen behavior and pathogen control methods.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform is used to simulate pathogen behavior and pathogen control methods.

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: tasks, equations, and object groups may be decomposed into smaller tasks, equations, and groups for management.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform simulates an engineering task including a network engineering simulation.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform simulates an engineering task including a network engineering simulation.

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform simulates complex events for purposes of pricing insurance and risk transfer.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the generative simulation platform simulates complex events for purposes of pricing insurance and risk transfer.

Allowable over the Prior Art
Claim 1-10 are allowable over the prior art. The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 1 and 6 without an impermissible amount of hindsight.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is (571)272-2467. The examiner can normally be reached Monday to Friday, 8am to 5pm, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123